DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 10-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 20170055578) and further in view of Noboru (JP 2013113353). See original documents and English translations provided. 
In regards to claim 1 and 10, Hong discloses a vehicle (abstract) comprising: 
	a leaf spring assembly (abstract, fig. 4) comprising a second leaf spring (400) and a third leaf spring (300)
	a silencer (100) attached to the leaf spring assembly for a commercial vehicle (Fig.1), the silencer comprising: 
	an upper rubber body (the lower half of 100) having defined therein a fitting hole (120) into which a second leaf spring (400) is press-fitted (via hole 410 and projection 121, paragraph 0032); and 
	a lower rubber body (top half of 100, fig.1-3) having defined therein an accommodation space, with a first buffering protrusion being provided on a bottom surface of the lower rubber 
	Hong fails to explicitly disclose the vehicle comprising a leaf spring assembly with at least a first second and third leaf spring, and wherein the top surface of the upper rubber body (the bottom of 100 of Hong) serving as a contact surface in contact with a first leaf spring, however, it is common and well known to a person of ordinary skill in the art for multiple (at least three) leaf springs, and for the silencer to be provided there in-between. 
	Noboru teaches a silencer (1) having an upper and lower body (2, 3) disposed between a first, second and third leaf spring (60a, 60b, 60c) see abstract and fig.3, 4. Therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Hong to have a first, second and third leaf spring impacted by the silencer, of Hong, which the second spring is press fit through, so that a first leaf spring is in contact with the surface of the upper rubber body (100, see fig 1, or 5) in order to provide reduced frictional force and noise for the contact of all leaf springs in the assembly.   
In regards to claim 6 and 18, Hong discloses wherein the bottom surface of the lower rubber body (top half of silencer) comprises an inclined surface (1) inclined downward toward the first buffering protrusion (2 of buffering protrusion 200) (see Hongs fig.5, annotated by examiner for clarity, below).  
In regards to claim 7, Hong discloses further comprising a second buffering protrusion (3), provided on a bottom surface of a buffering space (space for buffers 200) of the lower rubber body, the second buffering protrusion having a convex shape extending upward at a location aligned with the first buffering protrusion in a top-bottom direction (3, the bottom of 200, aligned with the first 

    PNG
    media_image1.png
    363
    462
    media_image1.png
    Greyscale

In regards to claim 11, Hong fails to discloses vehicle mounting bushes disposed at both ends, however Noboru teaches a silencer for leaf springs further comprising vehicle mounting bushes (72,82) disposed at both ends of the leaf spring, see fig.4, see paragraph 0003. Therefore, it would have been obvious to a person of ordinary skill in the art to combine Hong and Noboru, so as to have mounting bushes at both ends of the second leaf spring in order to secure the vehicle body with pivots thus reducing the risk of damage.
In regards to claim 16, Hong in view of Noboru discloses, a hollow buffering space (5) in the lower rubber body; and a second buffering protrusion (3) provided on a bottom surface of the hollow buffering space (in contact with surface of silencer lower rubber part buffering space) and aligned with the first buffering protrusion(2) in a top-bottom direction. (See examiner’s annotation of Hong’s fig.5 above.)  
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 20170055578) in view of Noboru (JP 2013113353) as applied to claim 1 and 10 above, and further in view of Seung (KR 101490734).
In regards to claim 2 and 12, Hong in view of Noboru, fail to teach a metal insert accommodated within the upper rubber body, wherein the metal insert is configured to support the second leaf spring press-fitted into the fitting hole and to reinforce the upper rubber body.  
	However, Seung teaches an insert (110) accommodating within the upper rubber body of a silencer(fig.1-4), wherein the insert (110) is configured to support the second leaf spring (13) press fitted into the fitting hole to reinforce the upper rubber body (111) (see fig.4,5). 
	Therefore it would have been obvious to modify Hong’s silencer to include an insert within the upper rubber body in order to provide additional support of the second leaf spring press fitted into the fitting hole and as Seung teaches to prevent the rubber silencer parts from being twisted.  Although it is not explicitly disclosed that the flange of Seung is metal, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and as is known in the suspension art, to provide a strong and durable material .  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
In regards to claim 3, Hong in view of Noboru and KR101490734 further comprising a plurality of coupling holes provided in the metal insert wherein the plurality of coupling holes are coupled with the upper rubber body(110, see fig.2 with coupling holes, openings for coupling of the upper rubber body 111).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 20170055578) in view of Noboru (JP 2013113353) as applied to claim 10 above, and further in view of Houshiyu (JP 2007247754).
	In regards to claim 15, Hong in view of Noboru fail to teach the silencer is formed using a vulcanization mold.  However, Houshiyu teaches a rubber silencer is usually made of a rubber-molded body obtained by vulcanization molding of a rubber material and that this is conventionally known molding method commonly used with general rubber. Therefore it would have been obvious to a person of ordinary skill in the art to modify Hong in order for the silencer to be formed using a vulcanization mold in order to easily obtained the rubber molded body of the silencer as intended (see paragraph 0004 and 0011). 
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 4-5, 8-9, 13-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	The prior art and combination thereof fail to disclose in regards to claim 4 and 13, a position fixing protrusion provided on a central portion of the metal insert, wherein a locking protrusion protrudes form a top surface of the fitting hole into which the second leaf spring is press fit. And in regards to claim 8 and 17, they fail to disclose the vehicle leaf spring  a partition having a passage provided in the buggering space of the lower rubber body, wherein the partition divides the buffering space into a left buffering space and a right buffering space further comprising fluid in the left and right buffering space. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provide prior art that teach silencer for leaf springs in vehicles of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616     
                                                                                                                                                                                                   
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616